Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered July 28, 1999, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of 10 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record. The record supports the court’s finding that the police stop of defendant’s vehicle was based on traffic infractions and was not pretextual. Defendant’s flight from the marked police van, resulting in a chase, followed by his act of reaching into his waistband, gave the police a reasonable belief that he was reaching for a weapon (see, People v Benjamin, 51 NY2d 267). Therefore, the officer appropriately touched the area where defendant had been reaching, and when the officer felt a “very hard object” in defendant’s pants, the officer was entitled to remove it (see, People v Woods, 64 NY2d 736). Concur — Rosenberger, J. P., Nardelli, Ellerin, Andrias and Saxe, JJ.